Citation Nr: 0630508	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  01-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an initial compensable disability rating 
for status-post surgical repair of a left inguinal hernia.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










INTRODUCTION

The veteran served on active military duty from September 
1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, in that decision, the Houston 
RO denied service connection for a psychiatric disability 
(characterized at that time as a bipolar disorder).  In 
addition, the Houston RO granted service connection for 
status-post surgical repair of a left inguinal hernia and 
assigned a noncompensable evaluation to this disability, 
effective from October 2000.  In a letter dated in January 
2001, the RO in Reno, Nevada notified the veteran of the 
decision.  

The veteran has perfected a timely appeal with respect to the 
issues of entitlement to service connection for a psychiatric 
disorder and entitlement to an initial compensable disability 
rating for the service-connected status-post surgical repair 
of a left inguinal hernia.  During the current appeal, and 
specifically in March 2001, the veteran's claims folder was 
transferred from the RO in Reno, Nevada to the RO in St. 
Petersburg, Florida due to a change in the veteran's address.  


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic psychiatric 
disorder in service or a psychosis within one year after 
discharge from such service, and a chronic psychiatric 
disorder is not otherwise associated with his active duty.  

2.  The veteran's service-connected status-post surgical 
repair of a left inguinal hernia is manifested by complaints 
of pain after walking a short distance with essentially 
negative objective evaluation findings.  



CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005), 4.9, 4.127.  

2.  The criteria for an initial compensable disability rating 
for the service-connected status-post surgical repair of a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2004 letter informed the veteran 
of the type of evidence necessary to support the service 
connection and compensable rating issues on appeal.  This 
document also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these claims but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "any additional evidence or 
information . . . [that he] may have pertaining to . . . 
[his] claim that is not currently of record."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, the supplemental statement of the case (SSOC) 
issued in May 2006 informs the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  As will be discussed 
below, the Board finds that the evidence of record does not 
support a grant of service connection for a psychiatric 
disorder or an award of an initial compensable rating for the 
service-connected status-post surgical repair of a left 
inguinal hernia.  In light of these denials, no ratings or 
effective dates will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of his 
service connection and initial compensable rating claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO denied service connection for a psychiatric 
disorder and assigned an initial noncompensable evaluation 
for status-post surgical repair of a left inguinal hernia in 
October 2000, prior to the enactment of the VCAA.  The VCAA 
notification letter concerning the issues on appeal in the 
present case was not furnished to the veteran until May 2004.  
Clearly, the timing requirement of VCAA notification was not 
met with respect to the issues on appeal in the present case.  
Importantly, however, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in May 2006, 
the veteran's claims were readjudicated, and a supplemental 
statement of the case was issued.  Consequently, the Board 
does not find that the late notice under the VCAA requires a 
remand to the agency of original jurisdiction.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the issue on appeal must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, he has been 
accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection and initial 
compensable rating claims.  Under the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, he failed to 
respond to VA's May 2004 request for information regarding 
pertinent treatment.  Consequently, the Board will proceed to 
adjudicate the issues of entitlement to service connection 
for a psychiatric disorder and entitlement to an initial 
compensable disability rating for the service-connected 
status-post surgical repair of a left inguinal hernia, based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection For A Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
a psychosis, may also be established on a presumptive basis 
by showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The Board also notes that when considering claims for service 
connection based on psychiatric illness, a personality 
disorder is not a disease or injury for which service 
connection may be awarded.  38 C.F.R. §§ 4.9, 4.127 (2005).  

In the present case, the veteran asserts that he has a 
current psychiatric disability that began during his active 
military duty.  The Board has carefully considered the 
evidence of record.  Importantly, the Board finds that the 
competent medical evidence of record does not support the 
veteran's repeated assertions that his currently diagnosed 
bipolar disorder originated during his active military duty.  

Service medical records reflect treatment in February 1972 
for a severe chronic mixed character disorder manifested by 
three years of violent acts, drug use, theft, and arrests.  
At the separation examination conducted approximately 
one-and-a-half weeks later in March 1972, the veteran 
complained of nervous trouble, problems sleeping, episodes of 
worrying, and depression.  The examiner noted that, at the 
time of the evaluation, the veteran was receiving "active 
care . . . [from the] psychiatric department."  In addition, 
the examiner acknowledged the veteran's diagnosis of a severe 
chronic mixed character disorder which was manifested by 
three years of "fits," headaches, feelings of anger, 
frequent fights in which he (the veteran) would hurt people 
and "beat . . . up" his sister, drug use, and an arrest for 
shoplifting.  

Approximately one month later in April 1972 (just 10 days 
prior to discharge), the veteran reported no change in his 
medical condition since his separation examination.  Three 
days later in April 1972 (just one week before separating 
from active military duty), the veteran was treated for a 
personality disorder characterized as an inadequate 
personality.  A mental status evaluation demonstrated no 
flights of ideas or hallucinations.  

The first documentation of post-service psychiatric treatment 
is dated in January 2000.  According to a report of a VA 
psychiatric evaluation completed at that time, the veteran 
complained of depression as well as a lack of motivation to 
seek employment.  The examining licensed social worker 
diagnosed, on Axis I, alcohol abuse and cocaine abuse in 
remission and recommended ruling out a bipolar affective 
disorder and a depressive disorder not otherwise specified.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, a psychiatric condition variously 
diagnosed as a bipolar disorder with depression, agitation, 
and panic attacks; post-traumatic stress disorder; and a 
possible dissociative disorder.  

Most recently, in March 2006, the veteran underwent a VA 
psychiatric examination.  At that time, the veteran 
complained of recurrent depression, trouble sleeping, 
occasional panic attacks, and anxiety.  A mental status 
evaluation reflected anxiety, depressed feelings, a limited 
range of affect, and some forgetfulness.  No psychotic 
symptoms (including suicidal or homicidal thinking) were 
shown.  The examiner diagnosed, on Axis I, a bipolar I 
disorder with depression, a panic disorder without 
agoraphobia, alcohol abuse in sustained remission, and 
cocaine dependence in full sustained remission.  In addition, 
the examiner, who had the opportunity to review the veteran's 
claims folder and clinical records, expressed his opinion 
that "it is not likely that the . . . [veteran's] current 
psychiatric findings began in . . . service or are related to 
aspects of his Military duty."  The examiner specifically 
stated that he found "[n]o connection . . . from . . . [the 
veteran's] history and . . . [a] review of his records."  

Current pertinent diagnoses include a bipolar I disorder with 
depression as well as a panic disorder without agoraphobia.  
The Board acknowledges the veteran's contentions that he 
incurred his psychiatric disability during his active 
military duty.  Importantly, however, the veteran, as a lay 
person, is not competent to express an opinion concerning the 
etiology of a purported psychiatric disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The medical 
evidence of a psychiatric disorder during service reflects a 
diagnosis of a personality disorder.  As noted above, a 
personality disorder, even if it were currentlydiagnosed, is 
not a disease or injury for which service connection may be 
awarded.  38 C.F.R. §§ 4.9, 4.127 (2005).  

The earliest competent evidence of a diagnosed psychiatric 
disability following service is shown by medical records 
dated in 2000, almost 30 years after the veteran's separation 
from active military duty.  Significantly, the claims folder 
contains an expert  medical opinion which specifically finds 
that the veteran's currently diagnosed psychiatric disability 
was not present in and is not related to his period of active 
military duty.  Further, no competent probative evidence has 
been received which refutes this medical conclusion.  Based 
on the current evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's service connection 
claim.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
This issue must, therefore, be denied.  

Initial Compensable Disability Rating For Service-Connected 
Status-Post Surgical Repair Of A Left Inguinal Hernia

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by an October 2000 rating action, the RO 
granted service connection, and awarded a noncompensable 
evaluation effective from October 2001, for status-post 
surgical repair of a left inguinal hernia.  

According to the service medical records, the veteran was 
diagnosed with a left inguinal hernia and underwent a left 
inguinal herniorrhaphy in November 1971.  Approximately 
one-and-a-half weeks thereafter, he underwent a drainage 
wound incision due to a post-operative wound infection.  A 
physical examination conducted at a follow-up treatment 
session in January 1972 demonstrated good repair of the 
veteran's left inguinal hernia, no recurrent hernia in his 
left inguinal area, and a right inguinal adenopathy but no 
hernia.  An April 1972 physical examination reflected 
adenopathy in the veteran's right groin.  

The report of the March 1972 separation examination 
references the left herniorrhaphy that the veteran underwent 
in 1971.  No pathology associated with the veteran's left 
inguinal hernia, other than a residual left herniorrhaphy 
scar, was shown at the discharge examination.  

At the time of the October 2000 rating action, the claims 
folder contained no post-service medical reflecting treatment 
for a recurrence of the left inguinal hernia.  Thus, the RO 
granted service connection for status-post surgical repair of 
a left inguinal hernia and assigned a noncompensable 
evaluation to this disability.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

During the current appeal, the rating criteria for some 
digestive disabilities was amended.  See 66 Fed. Reg. 29488 
(May 31, 2001) (codified at 38 C.F.R. § 4.114).  However, the 
rating criteria for impairment resulting from an inguinal 
hernia did not change.  

According to the diagnostic code which rates impairment 
resulting from a an inguinal hernia, a noncompensable 
evaluation will be assigned with evidence of either a small 
reducible inguinal hernia, an inguinal hernia without true 
hernia protrusion, or an inguinal hernia which was not 
operated on but is remediable.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).  A compensable rating of 10 percent 
requires evidence of a post-operative recurrent inguinal 
hernia that is readily reducible and well-supported by a 
truss or belt.  Id.  The next higher evaluation of 30 percent 
requires evidence of a small post-operative recurrent, or 
unoperated irremediable, inguinal hernia that is not well 
supported by a truss or not readily reducible.  Id.  The 
highest rating allowed by this diagnostic code, 60 percent, 
requires evidence of a large post-operative recurrent 
inguinal hernia that is not well-supported under ordinary 
conditions and that is not readily reducible when considered 
inoperable.  Id.  

A 10 percent disability rating will be added for bilateral 
involvement, provided that the second hernia is compensable.  
In such cases, the more severely disabling hernia will be 
evaluated, and a 10 percent rating only will be added for the 
second hernia, if the latter is of a compensable degree.  
38 C.F.R. § 4.114, Note following Diagnostic Code 7338 
(2005).  

In the present case, the veteran asserts that his 
service-connected left inguinal hernia limits his physical 
activity.  In particular, he maintains that he experiences 
pain after walking even a short distance.  The veteran's 
description of the symptoms associated with his 
service-connected left inguinal hernia is deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, the veteran's description of 
this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Additional competent medical records received after the RO's 
October 2000 grant of service connection, and assignment of a 
noncompensable rating, for status-post surgical repair of a 
left inguinal hernia fail to provide evidence of treatment 
for, or findings of, a recurrence of the veteran's left 
inguinal hernia.  Reports of VA outpatient treatment sessions 
conducted in July 2000 and November 2000 reference the 
veteran's in-service left inguinal hernia repair.  
Importantly, however, the physical examinations conducted at 
both of those post-service outpatient treatment sessions did 
not demonstrate a recurrence of the veteran's left inguinal 
hernia.  

At the VA gastrointestinal examination conducted in March 
2006, the veteran complained of a burning sensation over his 
left inguinal scar area upon walking.  A physical examination 
demonstrated a well-healed surgical scar (of skin color) 
above the veteran's left inguinal area.  The scar was 
approximately two-and-a-half inches in length and nontender.  
Importantly, a recurrence of the veteran's left inguinal 
hernia was not shown.  

As demonstrated by these post-service physical examinations, 
the veteran has not experienced a recurrence of his left 
inguinal hernia.  In addition, the claims folder contains no 
evidence that the veteran's service-connected status-post 
surgical repair of a left inguinal hernia requires the need 
for a truss or belt.  Clearly, therefore, a compensable 
disability rating for this service-connected disability 
cannot be awarded.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2005) (which requires evidence of a post-operative recurrent 
inguinal hernia that is readily reducible and well-supported 
by a truss or belt for the assignment of a 10 percent 
rating).  

The Note following Diagnostic Code 7338 provides for the 
addition of a 10 percent disability rating with evidence of 
bilateral involvement.  38 C.F.R. § 4.114, Note following 
Diagnostic Code 7338 (2005).  Medical evidence of record in 
the present case does support the finding of bilateral 
inguinal hernia involvement.  Specifically at the March 2006 
VA gastrointestinal examination, the veteran asserted that, 
although he complained about pain in his right inguinal area 
during service, "nothing was ever done," and that, as a 
consequence, he underwent a right inguinal hernia repair by a 
private physician in 1974 after service.  Also, the reports 
of the VA outpatient treatment sessions conducted in July 
2000 and November 2000 include references a prior right 
inguinal hernia repair.  

Importantly, however, the pertinent regulation also requires 
that the second hernia be compensable.  In other words, the 
more severely disabling hernia will be evaluated, and a 
10 percent rating only will be added for the second hernia, 
if the latter is of a compensable degree.  Id.  In the 
present case, post-service medical records clearly show no 
recurrence of the veteran's right inguinal hernia.  In fact, 
at the VA gastrointestinal examination recently conducted in 
March 2006, the veteran admitted that he has no complaints 
with regard to his right inguinal hernia.  Consequently, a 
10 percent rating may not be added for bilateral inguinal 
hernia involvement.  

Additionally, the Board has considered the appropriateness of 
a separate compensable rating based upon the residual scar of 
the veteran's service-connected status-post surgical repair 
of a left inguinal hernia.  In this regard, the Board 
acknowledges that, at the March 2006 VA gastrointestinal 
examination, the veteran complained of a burning sensation 
over his left inguinal scar area upon walking.  Importantly, 
however, this examination demonstrated that the veteran's 
left inguinal hernia scar (which was of skin color) was 
well-healed, approximately two-and-a-half inches in length, 
and nontender.  Furthermore, additional post-service medical 
records are negative for complaints, or findings, of 
symptomatology or pathology related to the veteran's left 
inguinal hernia scar.  

Without evidence of a superficial poorly nourished scar with 
repeated ulceration, a superficial scar which is tender and 
painful on objective demonstration, a deep scar exceeding 
6 square inches (or 39 square centimeters) causing limited 
motion, a superficial scar not causing limited motion but 
measuring 144 square inches (or 929 square centimeters), an 
unstable superficial scar, a superficial scar which is 
painful on examination, or any other type of scar which 
limits the function of the part affected, a separate 
compensable rating for the surgical scar of the veteran's 
left inguinal hernia is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002) & 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2005).  

Under these circumstances, therefore, a basis upon which to 
assign a compensable disability rating for the 
service-connected status-post surgical repair of a left 
inguinal hernia has not been presented.  The veteran's appeal 
for a compensable rating for this service-connected 
disability must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected status-post 
surgical repair of a left inguinal hernia has resulted in 
marked interference with the veteran's employment or require 
frequent periods of hospitalization at any time during the 
current appeal.  In fact, as the Board has discussed in this 
decision, the claims folder contains no evidence of 
post-service treatment for a recurrence of his left inguinal 
hernia.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status-post surgical repair of a left 
inguinal hernia has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

ORDER

Service connection for a psychiatric disorder is denied.  

An initial compensable disability rating for status-post 
surgical repair of a left inguinal hernia is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


